

113 HR 3671 IH: To amend title 38, United States Code, to expand the eligibility for a medallion furnished by the Secretary of Veterans Affairs to signify the veteran status of a deceased individual.
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3671IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to expand the eligibility for a medallion furnished by the Secretary of Veterans Affairs to signify the veteran status of a deceased individual.1.Expansion of eligibility for medallionsSection 2306(d)(4) of title 38, United States Code, is amended by adding at the end the following sentence: Notwithstanding any other provision of law, the Secretary may furnish a medallion or other device under this paragraph regardless of the date of the death of the individual for whom the medallion or other device is furnished..